Exhibit 10.4
 
NIC INC. 2014 AMENDED AND RESTATED
 STOCK COMPENSATION PLAN
 
Amended and Restated Stock Option Agreement


NIC Inc., a Delaware corporation (the "Company"), seeks to provide a means by
which the Company, through the grant of the Option (as defined below) to
[executive name] ("Optionee"), may retain the Optionee's services and motivate
the Optionee to exert his or her best efforts on behalf of the Company and any
Affiliate;


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties agree as follows:
 
1.             Grant of Option.  The Company hereby grants to the Optionee an
option to purchase (the "Option") the total number of shares of the Company's
$0.0001 par value common stock subject to the Option (the “Shares”) set forth in
the Certificate of Stock Option Grant (the "Certificate"), at the Grant Price
per share set forth in the Certificate, subject to the terms and provisions of
this Stock Option Agreement (this "Agreement") and of the Certificate and the
NIC Inc. 2014 Amended and Restated Stock Compensation Plan (the “Plan”), which
are incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Agreement. By
accepting the Option, the Optionee (and any person to whom the Option is
transferred) acknowledges that the Plan has been made available to him or her.
 
If designated in the Certificate as an Incentive Stock Option, the Option is
intended to qualify as an Incentive Stock Option as defined in Code Section 422.
Nevertheless, to the extent that it exceeds the $100,000 rule of Code Section
422(d), the Option shall be treated as a Non-Qualified Stock Option. If
designated in the Certificate as a Non-Qualified Stock Option, the Option is not
intended to qualify as an Incentive Stock Option under Code Section 422.
 
2.             Terms and Conditions.
 
(a)           Grant Expiration Date. The Option shall expire on the Grant
Expiration Date provided in the Certificate. The Optionee is responsible for
taking any and all actions as may be required to exercise the Option in a timely
manner, and for properly executing any documents as may be required for the
exercise of the Option in accordance with such rules and procedures established
from time to time under the Plan. The Company has no duty to notify the Optionee
(or any person to whom the Option is transferred) of the expiration of the
Option. By accepting the Option, the Optionee (and any person to whom the Option
is transferred) acknowledges that the information regarding the procedures and
requirements for the exercise of the Option has been made available to him or
her.
 
(b)           Exercise of Option During Continuous Employment. Subject to the
provisions of this Agreement, the Option may be exercised by the Optionee in
installments as provided in the Certificate, rounded to the next lowest integer
in the case of any fractional share.
 
To the extent not exercised, an installment shall accumulate and be exercisable,
in whole or in part, in any subsequent period but not later than the Grant
Expiration Date provided in Section 2(a) of this Agreement. When the right to
exercise any installment accrues, the Shares included in that installment may be
purchased at that time or from time thereafter during the Option period ending
on the Grant Expiration Date provided in Section 2(a) of this Agreement.
 
An exercise of any part of the Option shall be accompanied by a written notice
to the Company as provided in Section 5 of this Agreement and specifying the
number of Shares as to which the Option is being exercised.
 

--------------------------------------------------------------------------------

 
(c)           Exercise Upon Termination of Employment or Relationship as a
Director or Consultant.
 
Death. In the event that the Optionee’s Continuous Status as an Employee,
Director or Consultant terminates due to his or her death, the Option may be
exercised by the Optionee’s estate or by any other person who acquired the
Option by reason of the death of the Optionee within the 12 months immediately
following his or her death and to the extent that the Optionee was entitled to
exercise the Option at the date of his or her death; provided, however, that the
Option may not be exercised after the Grant Expiration Date provided in Section
2(a) of this Agreement.
 
Disability. If the Optionee’s Continuous Status as an Employee, Director or
Consultant terminates due to his or her disability (as defined in Code Section
22(e)(3)), the Option may be exercised by the Optionee within the 12 months
immediately following such termination and to the extent that the Optionee was
entitled to exercise the Option at the date of his or her termination due to his
or her disability; provided, however, that the Option may not be exercised after
the Grant Expiration Date provided in Section 2(a) of this Agreement.
 
Other Termination of Relationship. If the Optionee’s Continuous Status as an
Employee, Director or Consultant terminates other than by death or due to
disability and other than involuntarily for cause or voluntarily by the
Optionee, the Optionee’s right to exercise the Option may be exercised within
the 30 days immediately following such termination and to the extent that the
Optionee was entitled to exercise the Option at the date his or her termination;
provided, however, that the Option may not be exercised after the Grant
Expiration Date provided in Section 2(a) of this Agreement.
 
If the Optionee’s Continuous Status as an Employee, Director or Consultant is
voluntarily terminated by the Optionee or involuntarily terminated for cause,
the Optionee’s right to exercise the Option shall immediately terminate and any
then unexercised portion of the Option shall be immediately canceled.
 
For purposes of this Agreement, the term “cause” shall mean, with respect to any
Optionee, (a) cause as defined in the employment agreement with the Company or
any subsidiary thereof to which the Optionee is a party or, if none, (b) the
occurrence of any of the following events:
 
(i)            the willful and continued failure by the Optionee to
substantially perform his or her duties with the Company or any subsidiary
thereof on a full-time basis (other than any such failure resulting from total
or partial incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to the Optionee by the Board,
which demand identifies the manner in which the Board believes that he or she
has not substantially performed such duties;
 
(ii)           the willful engaging by the Optionee in conduct which is
significantly injurious to the Company or to any subsidiary of the Company,
monetarily or otherwise, after a written demand for cessation of such conduct is
delivered to the Optionee by the Board, which demand specifically identifies the
manner in which the Board believes that the Optionee has engaged in such conduct
and the injury to the Company or to a subsidiary of the Company resulting
therefrom;
 
(iii)          the commission by the Optionee of an act or acts constituting a
crime involving moral turpitude;
 
(iv)          the breach by the Optionee of one or more covenants, if any, in an
agreement to which the Optionee and the Company are parties;
 
(v)           violation by the Optionee of Company policy; or
 
(vi)          the commission by the Optionee of a significant act of dishonesty,
deceit or breach of fiduciary duty in the performance of the Optionee’s duties
with the Company or with any subsidiary of the Company.
 

--------------------------------------------------------------------------------

 
For purposes of clauses (i) and (ii) of this definition, no act, or failure to
act, on the part of an Optionee shall be deemed to be willful unless knowingly
done, or omitted to be done, by the Optionee not in good faith and without a
reasonable belief that such action or omission was in the best interests of the
Company or of a subsidiary of the Company.
 
(d)           Payment of Grant Price Upon Exercise. At the time of any purchase
of Shares under the Option, the Grant Price for such Shares as set forth in the
Certificate shall be paid by the Optionee in full to the Company. The Optionee
may pay the Grant Price in whole or in part by any of the following methods:
 
(i)            cash or by check made payable to the Company;
 
(ii)           by delivery to the Company of certificates representing the
number of Shares then owned by the Optionee, the Fair Market Value of which
equals the purchase price of the Shares purchased pursuant to the Option,
properly endorsed for transfer to the Company; provided, however, that Shares
used for this purpose must have been held by the Optionee for such minimum
period of time as may be established from time to time by the Committee; and
provided further that the Fair Market Value of any Shares delivered in payment
of the purchase price upon exercise of the Options shall be the Fair Market
Value as of the exercise date, which shall be the date of delivery of the
certificates for the Shares used as payment of the Option Grant Price;
 
In lieu of actually surrendering to the Company the stock certificates
representing the number of Shares then owned by the Optionee, the Optionee may
submit to the Company a statement affirming ownership by the Optionee of such
number of Shares (together with such evidence of ownership as the Company may
require) and request that such Shares, although not actually surrendered, be
deemed to have been surrendered by the Optionee as payment of the exercise
price;
 
(iii)          by authorizing a third party to sell a sufficient portion of the
Shares acquired upon the exercise of the Option and remit to the Company the
portion of the sale proceeds sufficient to pay the Grant Price and any tax
withholding resulting from such exercise that is not paid by the Optionee in
cash or by check; or
 
(iv)          any combination of the consideration provided in the foregoing
subsections (i), (ii) and (iii).
 
(e)           Nontransferability. The Option shall not be transferable other
than by a will of the Optionee or by the laws of descent and distribution, and
shall be exercisable during the lifetime of the Optionee only by the Optionee or
his attorney-in-fact or conservator, unless the Option is an Incentive Stock
Option and such exercise by the attorney-in-fact or the conservator of the
Optionee would disqualify the Option as such under Code Section 422.
 
(f)            Adjustments in Event of Change in Common Stock. If any change is
made in the Shares subject to the Option, without the receipt of consideration
by the Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company), the Option will be appropriately adjusted in the
class(es) and number of shares and price per share of stock of those subject
Shares in such manner as the Board may deem equitable to prevent substantial
dilution or enlargement of the rights granted to the Optionee; provided,
however, that no such adjustment shall cause the Company to issue a fractional
share under the Option. Such adjustments shall be final, binding and conclusive.
(The conversion of any convertible securities of the Company shall not be
treated as a transaction not involving the receipt of consideration by the
Company.)
 

--------------------------------------------------------------------------------

 
(g)           No Rights as a Stockholder. The Optionee shall have no rights as a
stockholder with respect to any Shares subject to the Option prior to the date
of issuance to him or her of a certificate or certificates for such Shares.
 
(h)           No Rights to Continued Relationship. The Option shall not confer
upon the Optionee any right with respect to continuance of employment by the
Company or by an Affiliate, nor shall it interfere in any way with the right of
his or her employer to terminate his or her employment at any time.
 
The Option shall not confer upon the Optionee any right with respect to
continuance of a directorship of the Company or of an Affiliate, nor shall it
interfere in any way with the right of the stockholders to remove him or her as
a director at any time.
 
The Option shall not confer upon the Optionee any right with respect to
continuance of any consulting arrangement with the Company or any Affiliate, nor
shall it interfere in any way with the right of the Company or an Affiliate, as
the case may be, to terminate any such arrangement.
 
(i)            Sale of the Company. In the event of a dissolution, liquidation
or sale of all or substantially all of the assets of the Company, or that the
Company is not the surviving corporation in any merger, consolidation, or
reorganization, then the Option shall be canceled as of the effective date of
such transaction; provided, however, the Board shall give at least 30 days’
written notice of the transaction to the Optionee and during the period
beginning on the date the Optionee receives the notice and ending on the date of
the transaction, the Optionee shall have the right to exercise all or any part
of the unexercised portion of the Option (without regard to employment
requirements or any installment exercise limitations) (the “Accelerated
Amount”); provided further that no part of the Option may be exercised after the
Grant Expiration Date provided in Section 2(a) of this Agreement. If the Option
is an Incentive Stock Option, the Accelerated Amount under this Section shall
remain exercisable as an Incentive Stock Option under Code Section 422 only to
the extent that the $100,000 dollar limitation of Code Section 422(d) is not
exceeded. To the extent that such dollar limitation is exceeded, the Accelerated
Amount shall be exercisable as a Non-Qualified Stock Option.
 
(j)            Compliance with Other Laws and Regulations. The Option and the
obligation of the Company to sell and deliver Shares hereunder, shall be subject
to all applicable federal and state laws, rules, and regulations, and to such
approvals by any government or regulatory agency as may be required. The Company
shall not be required to issue or deliver any certificates for Shares prior to
the completion of any registration or qualification of such Shares under any
federal or state law, or any rule or regulation of any governmental body which
the Company shall, in its sole discretion, determine to be necessary or
advisable.
 
To the extent applicable, it is intended that this Agreement and the Plan comply
with the provisions of Section 409A of the Code. This Agreement and the Plan
shall be administered in a manner consistent with this intent, and any provision
that would cause this Agreement or the Plan to fail to satisfy Section 409A of
the Code shall have no force or effect until amended to comply with Section 409A
of the Code (which amendment may be retroactive to the extent permitted by
Section 409A of the Code and may be made by the Company without the consent of
the Optionee).


(k)           Withholding Taxes. The Optionee agrees to make appropriate
arrangements with the Company or Affiliate, as the case may be, for the
satisfaction of all federal, state and local income and employment tax
withholding requirements applicable to the exercise of the Option. No Shares
will be delivered pursuant to the exercise of the Option until the Optionee, or
any other person to whom the Option is transferred, has made acceptable
arrangements for these withholding requirements. Unless denied by the Committee,
the Optionee may elect to pay tax withholding by electing to transfer to the
Company, or have withheld from any shares otherwise eligible to be delivered
under this Agreement, shares of Common Stock having a value equal to the amount
to be withheld for tax purposes under federal, state or local law as may be
elected by the Optionee. The value of shares of Common Stock to be transferred
to the Company shall be the fair market value of the shares on the date that the
amount of tax to be withheld is to be determined (the “Tax Date”), as determined
by the Company; provided, however, in no event shall the Fair Market Value of
any shares of Common Stock withheld or tendered to satisfy any such tax
withholding obligations exceed the sum of (i) the product of the amount of
ordinary income recognized in connection with the Option exercise and the
Optionee's highest marginal income tax rate, and (ii) the Optionee's FICA tax
liability in connection with the Option exercise. Any such elections by the
Optionee to have shares of Common Stock withheld for this purpose will be
subject to the following restrictions:
 

--------------------------------------------------------------------------------

 
(i)            All elections must be made prior to the Tax Date;
 
(ii)           All elections shall be irrevocable; and
 
(iii)          If the Optionee is an officer or director of the Company within
the meaning of Section 16 of the Securities Exchange Act of 1934 (“Section 16”),
the Optionee must satisfy the requirements of such Section 16 and any applicable
rules thereunder with respect to the use of Common Stock to satisfy such tax
withholding.
 
3.             Investment Representation. The Company may require that the
Optionee furnish to the Company, as a condition of exercising or acquiring stock
underlying the Option, (a) written assurances satisfactory to the Company, or
counsel for the Company, as to the Optionee’s knowledge and experience in
financial and business matters and/or to employ a purchaser representative
reasonably satisfactory to the Company, or counsel for the Company, who is
knowledgeable and experienced in financial and business matters, and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Option; and (b) written
assurances satisfactory to the Company, or counsel for the Company, stating that
the Optionee is acquiring the stock subject to the Option for the Optionee’s own
account and not with any present intention of selling or otherwise distributing
the stock underlying the Option. The Company may (a) restrict the
transferability of the stock underlying the Option and require a legend to be
endorsed on the certificates representing such stock, as appropriate to reflect
resale restrictions, if any, imposed by the Board pursuant to the Option when
granted, or as appropriate to comply with any applicable state or federal
securities laws, rules or regulations; and (b) condition the exercise of the
Option or the issuance and delivery of stock underlying the Option upon the
listing, registration or qualification of such stock upon a securities exchange
or quotation system or under applicable securities laws. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (a) the issuance of stock upon the exercise of the Option has
been registered under a then currently effective registration statement under
the Securities Act, or (b) as to any particular requirement, a determination is
made by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Option as such counsel deems necessary or appropriate in order to
comply with applicable securities laws, including, but not limited to, legends
restricting the transfer of the stock.
 
4.             Optionee Bound by the Plan. The Optionee agrees to be bound by
all the terms and provisions of the Plan. To the extent that the terms of this
Agreement are inconsistent with the terms of the Plan, the terms of the Plan
shall govern. The captions used in the Certificate, this Agreement, and the Plan
are inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation.
 
This Agreement, the Certificate, and the Plan shall be construed in accordance
with the laws of the State of Delaware, without regard to the conflict of laws
principles.
 
5.             Notices. Any notice to the Company or the Board that is required
to be made under the terms of this Agreement or under the terms of the Plan
shall be addressed to the Company in care of its Compensation Committee Chairman
at 25501 West Valley Parkway, Suite 300, Olathe, Kansas  66061, with a copy to
its General Counsel at the same address.  Any notice that is required to be made
to the Optionee under the terms of this Agreement or under the terms of the Plan
shall be addressed to him or her at the address indicated in the Certificate
unless the Optionee notifies the Company of his or her address change in writing
as provided in this Section 5 in which case the notice shall be addressed to the
Optionee at his or her new address. A notice under this Section 5 shall be
deemed to have been given or delivered upon personal delivery or upon deposit in
the United States mail, by registered or certified mail, postage prepaid and
properly addressed as provided in this Section.
 
*****
 